The Full Commission has reviewed the Amended Order approving Compromise and Settlement Agreement by Deputy Commissioner Phillip A. Holmes, and the briefs and oral argument before the Full Commission. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award. Accordingly, the Full Commission affirms and adopts the Amended Order of the Deputy Commissioner.
                               ***********
Based upon the competent evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiffs former counsel of record and his staff, as indicated in the Form 44 and attached memorandum, expended less than 20 hours handling plaintiffs case.
2. Plaintiffs indicates that he was dissatisfied with the way his case was being handled and the lack of contact with his attorney. Plaintiff then discharged his attorney and handled his case pro se. Plaintiff was able to settle his claim for $11,000.00, which was approved by the deputy commissioner.
3. Plaintiffs former counsel of record has a contingent fee agreement with plaintiff which calls for a fee equal to 25% of the total recovery, subject to approval by the Industrial Commission. Contracts for fees are binding unless the Industrial Commission finds such fees to be unreasonable.
4. Based upon the hours expended and the results obtained, the Full Commission finds a 25% attorney fee unreasonable and finds $850.00 to be a reasonable attorney fee based upon the hours expended and the results obtained.
                               ***********
Based upon the findings of fact, the Full Commission makes the following:
 CONCLUSIONS OF LAW
1. The Industrial Commission has the authority to review fees for attorneys in cases before the Industrial Commission. N.C. Gen. Stat. 97-90,Hardy v. Brantley Constr. Co., 87 N.C. App. 562, 361 S.E.2d 748 (1987).
2. Given the time expended by counsel and the results obtained, $850.00 is a reasonable fee and shall be paid in a lump sum to plaintiffs former counsel of record. N.C. Gen. Stat. 97-90.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. Defendant shall pay $850.00 to plaintiffs former counsel. The balance of the funds retained by the defendants pursuant to the Order of the Commission filed August 15, 2000 shall be paid to plaintiff.
This 19th day of December 2000.
                                  S/___________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
  S/_________________ LAURA K. MAVRETIC COMMISSIONER
  S/_________________ CHRISTOPHER SCOTT COMMISSIONER